           Case 1:20-cv-07045-ER Document 17 Filed 12/22/20 Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


PT AURORA INDONESIA TRADING and
JIN MAA TRADING LIMITED,                          ECF Case

              Plaintiffs,
                                                  Civil Case No. 20 Civ. 07045 (ER)(JLC)
                      v.

USARM GROUP, LLC,

              Defendant.


    PLAINTIFFS’ ANSWER TO USARM GROUP’S AMENDED COUNTERCLAIM

       Plaintiffs PT Aurora Indonesia Trading and Jin Maa Trading Limited (collectively,

“Plaintiffs”) for its Answer to the Amended Counterclaim (the “Counterclaim”) of Defendant

USARM Group, LLC (“Defendant”), hereby responds to each of the numbered paragraphs as

follows:

       1-31. To the extent a response is required, Plaintiffs repeat and incorporate by reference

the contents of paragraphs 1-31 of its Complaint against Defendant.

              RESPONSE TO DEFENDANT’S AFFIRMATIVE DEFENSES

       32. Denied.

       33. Denied.

       34. Denied.

       35. Denied.

       36. Denied.

       37. Denied.

       38. Denied.

       39. Denied.
            Case 1:20-cv-07045-ER Document 17 Filed 12/22/20 Page 2 of 9




         40. Denied.

         41. This paragraph is an alleged reservation of rights to which no response is required.

To the extent any response is required, denied.

                       RESPONSE TO DEFEDANT’S COUNTERCLAIM

         42. Deny the allegations of paragraph 1 of the Counterclaim, except admit that Defendant

and PT Aurora Indonesia Trading (“Aurora”) entered into a contract and an amendment thereto

for Aurora to supply Defendant with 10 million vinyl gloves and respectfully refer the Court to

said agreements for a complete and accurate statement of the terms of the agreement between

Defendant and Aurora.

         43. Deny the allegations of paragraph 2 of the Counterclaim.

         44. Deny information or knowledge sufficient to admit or deny the allegations of

paragraph 3 of the Counterclaim.

         45. Admit the allegations of paragraph 4 of the Counterclaim.

         46. Admit the allegations of paragraph 5 of the Counterclaim.

         47. Deny the allegations of paragraph 6 of the Counterclaim, except admit that Plaintiffs

are related entities and share a unity of ownership and collectively do business as the Aurora

Group.

         48. Admit the allegations of paragraph 7 of the Counterclaim.

         49. Admit the allegations of paragraph 8 of the Counterclaim.

         50. Admit the allegations of paragraph 9 of the Counterclaim.

         51. Deny information or knowledge sufficient to admit or deny the allegations of

paragraph 10 of the Counterclaim.
          Case 1:20-cv-07045-ER Document 17 Filed 12/22/20 Page 3 of 9




       52. Deny information or knowledge sufficient to admit or deny the allegations of

paragraph 11 of the Counterclaim.

       53. Admit the allegations of paragraph 12 of the Counterclaim to the extent that

Defendant and Jin Maa Trading Limited (“Jin Maa”) entered into a contract for Jin Maa to

supply Defendant with masks and respectfully refer the Court to said contract for a complete

and accurate statement of the terms of the agreement between Defendant and Jin Maa.

       54. Deny the allegations of paragraph 13 of the Counterclaim, except admit that

Defendant breached its agreement with Jin Maa.

       55. Deny information or knowledge sufficient to admit or deny the allegations of

paragraph 14 of the Counterclaim.

       56. Deny information or knowledge sufficient to admit or deny the allegations of

paragraph 15 of the Counterclaim.

       57. Deny the allegations of paragraph 16 of the Counterclaim, except admit that

Defendant and Aurora entered into a contract and an amendment thereto for Aurora to supply

Defendant with 10 million vinyl gloves and respectfully refer the Court to said agreements for a

complete and accurate statement of the terms of the agreement between Defendant and Aurora.

       58. Deny the allegations of paragraph 17 of the Counterclaim.

       59. Admit the allegations of paragraph 18 of the Counterclaim to the extent that

Defendant and Aurora entered into a contract and an amendment thereto for Aurora to supply

Defendant with 10 million vinyl gloves and respectfully refer the Court to said agreements for a

complete and accurate statement of the terms of the agreement between Defendant and Aurora.

       60. Admit the allegations of paragraph 19 of the Counterclaim to the extent that

Defendant and Aurora entered into a contract and an amendment thereto for Aurora to supply
          Case 1:20-cv-07045-ER Document 17 Filed 12/22/20 Page 4 of 9




Defendant with 10 million vinyl gloves and respectfully refer the Court to said agreements for a

complete and accurate statement of the terms of the agreement between Defendant and Aurora.

       61. Admit the allegations of paragraph 20 of the Counterclaim to the extent that

Defendant and Aurora entered into a contract and an amendment thereto for Aurora to supply

Defendant with 10 million vinyl gloves and respectfully refer the Court to said agreements for a

complete and accurate statement of the terms of the agreement between Defendant and Aurora.

       62. Deny the allegations of paragraph 21 of the Counterclaim.

       63. Deny the allegations of paragraph 22 of the Counterclaim.

       64. Deny the allegations of paragraph 23 of the Counterclaim.

       65. Deny the allegations of paragraph 24 of the Counterclaim.

       66. Deny information or knowledge sufficient to admit or deny the allegations of

paragraph 25 of the Counterclaim.

       67. Deny the allegations of paragraph 26 of the Counterclaim.

       68. Deny the allegations of paragraph 27 of the Counterclaim, except admit that

Defendant and Aurora entered into a contract and an amendment thereto for Aurora to supply

Defendant with 10 million vinyl gloves and respectfully refer the Court to said agreements for a

complete and accurate statement of the terms of the agreement between Defendant and Aurora.

       69. Deny the allegations of paragraph 28 of the Counterclaim.

       70. Deny the allegations of paragraph 29 of the Counterclaim.

       71. Deny information or knowledge sufficient to admit or deny the allegations of

paragraph 30 of the Counterclaim.

       72. Deny the allegations of paragraph 31 of the Counterclaim.

       73. Deny the allegations of paragraph 32 of the Counterclaim.
          Case 1:20-cv-07045-ER Document 17 Filed 12/22/20 Page 5 of 9




       74. Deny the allegations of paragraph 33 of the Counterclaim, except admit that Plaintiffs

have brought this lawsuit based upon Defendant’s breach of the agreements with Plaintiffs.

       75. Deny information or knowledge sufficient to admit or deny the allegations of

paragraph 34 of the Counterclaim.

       76. Deny the allegations of paragraph 35 of the Counterclaim.

       77. Admit the allegations of paragraph 36 of the Counterclaim to the extent that

Defendant and Aurora entered into a contract and an amendment thereto for Aurora to supply

Defendant with 10 million vinyl gloves and respectfully refer the Court to said agreements for a

complete and accurate statement of the terms of the agreement between Defendant and Aurora.

       78. Deny the allegations of paragraph 37 of the Counterclaim.

       79. Deny the allegations of paragraph 38 of the Counterclaim.

       80. Deny the allegations of paragraph 39 of the Counterclaim.

       81. Deny the allegations of paragraph 40 of the Counterclaim.

       82. Deny the allegations of paragraph 41 of the Counterclaim.

       83. Deny the allegations of paragraph 42 of the Counterclaim.

       84. Deny the allegations of paragraph 43 of the Counterclaim.

                     PLAINTIFF’S FIRST AFFIRMATIVE DEFENSE

       85. Defendant’s claim fails to state a claim upon which relief can be granted.


                    PLAINTIFF’S SECOND AFFIRMATIVE DEFENSE

       86. Defendant’s claims are barred by the doctrine of assumption of risk.

                     PLAINTIFF’S THIRD AFFIRMATIVE DEFENSE

       87. Defendant’s claims are barred by the doctrines of laches, waiver, release, estoppel,

ratification and/or unclean hands.
              Case 1:20-cv-07045-ER Document 17 Filed 12/22/20 Page 6 of 9




                     PLAINTIFF’S FOURTH AFFIRMATIVE DEFENSE

        88. Defendant’s claims are barred by the doctrines of failure of consideration and

contributory negligence.

                      PLAINTIFF’S FIFTH AFFIRMATIVE DEFENSE

        89. Defendant’s claims are barred by Defendant’s own breach of its agreements with

Plaintiffs.

                      PLAINTIFF’S SIXTH AFFIRMATIVE DEFENSE

        90. Defendant’s claims are barred by Defendant’s own breach of its agreements with

Plaintiffs.

                    PLAINTIFF’S SEVENTH AFFIRMATIVE DEFENSE


        91. Defendant’s claims are barred by the express terms of the agreements between

Plaintiffs and Defendants.

                     PLAINTIFF’S EIGHTH AFFIRMATIVE DEFENSE

        92. To the extent applicable, Defendant’s claims are barred based on principles of release,

accord and satisfaction

                     PLAINTIFF’S NINETH AFFIRMATIVE DEFENSE

        93. Defendant’s claims are barred by its failure to comply with conditions precedent.

                      PLAINTIFF’S TENTH AFFIRMATIVE DEFENSE

        94. Defendant’s claims fail based upon documentary evidence.

                    PLAINTIFF’S ELEVENTH AFFIRMATIVE DEFENSE
          Case 1:20-cv-07045-ER Document 17 Filed 12/22/20 Page 7 of 9




       95. To the extent Defendant has sustained damages, which is expressly denied,

Defendant has failed to mitigate those damages.



                   PLAINTIFF’S TWELFTH AFFIRMATIVE DEFENSE

       96. If the Defendant sustained any damages as alleged in the Counterclaim, all of which

is expressly denied, then such damages were caused, either in whole or in part, by the

Defendant’s own culpable conduct, fault and/or contributory or comparative negligence, and any

recovery herein shall be diminished accordingly in whole or in part..

                 PLAINTIFF’S THIRTEENTH AFFIRMATIVE DEFENSE

       97. Defendant’s claims are barred, in whole or in part, by Defendant’s actions, including

but not limited to Defendant’s actions after receipt of the goods, including Defendant’s retention

of the goods.

                 PLAINTIFF’S FOURTEENTH AFFIRMATIVE DEFENSE

       98. Defendant’s claims are barred by application of the Uniform Commercial Code.

                  PLAINTIFF’S FIFTHTEENTH AFFIRMATIVE DEFENSE

       99. Defendant’ have not sustained any damage as alleged in the counterclaim.

                    PLAINTIFF’S SIXTEENTH AFFIRMATIVE DEFENSE

       100. Defendant’s counterclaim was interposed by Defendant as retaliation and for the

sole purpose of delaying and prolonging the resolution of this lawsuit and/or harassing and

maliciously injuring the Plaintiffs for which sanctions shall be sought.

                PLAINTIFF’S SEVENTEENTH AFFIRMATIVE DEFENSE

       101.     Defendant’s counterclaim is completely without merit in law and cannot be

supported by a reasonable argument for an extension, modification or reversal of existing law.
          Case 1:20-cv-07045-ER Document 17 Filed 12/22/20 Page 8 of 9




                  PLAINTIFF’S EIGTHTEENTH AFFIRMATIVE DEFENSE

       101.       Plaintiffs have valid causes of action against Defendant for breach of contract and

account stated.


                   PLAINTIFF’S NINETEENTH AFFIRMATIVE DEFENSE

       102.       Plaintiff reserves its right to assert any additional defenses that become available

or apparent during discovery.


       WHEREFORE, Plaintiffs request that the Court enter judgment in their favor and

against Defendant and that this Court:

       (1) dismiss Defendant’s Counterclaim with prejudice,

       (2) grant Plaintiffs the relief requested in the Complaint,

       (3) award Plaintiffs any further and additional relief as this Court deems just and proper.

Dated: New York, New York
       December 22, 2020                                 THE SCHUTZER GROUP, PLLC

                                                         By: s/ Eric P. Schutzer___________
                                                               Eric P. Schutzer, Esq.
                                                         330 Seventh Avenue, 15th Floor
                                                         New York, NY 10001
                                                         Tel. (212) 714-0700
                                                         Fax (212) 714-0703
                                                         ericschutzer@theschutzergroup.com

                                                         Attorneys for Plaintiffs
         Case 1:20-cv-07045-ER Document 17 Filed 12/22/20 Page 9 of 9




                               CERTIFICATE OF SERVICE



      I hereby certify that a copy of the foregoing was served on all counsel via the Court’s

ECF system.



                                                   THE SCHUTZER GROUP, PLLC

                                                   By: s/ Eric P. Schutzer___________
                                                         Eric P. Schutzer, Esq.
                                                   330 Seventh Avenue, 15th Floor
                                                   New York, NY 10001
                                                   Tel. (212) 714-0700
